DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton (US 0318973).
Regarding Claim 1, Fenton discloses a protective apparatus for an animal having male genitalia, the apparatus comprising: a harness arrangement securable about a torso of the animal (belly band F); and a cage (guard A) coupled to the harness arrangement; the cage being arranged to at least partially surround the male genitalia of the animal when the harness arrangement is worn about the torso of the animal (Figure 1); the cage including one or more openings (holes a) therein sized to allow passage of bodily fluids therethrough (Figure 2); the cage being formed of a resilient material (i) that is self-supporting so as to be arranged to retain a shape of the cage and (“The mat may be made of india-rubber, as this material is impervious to fluids and less liable to injury from the fluids, and is also easily kept clean; but it may be made of leather or fabric” Col. 2 lines 70-74), (ii) that is resiliently deformable when compressed (rubber is resiliently deformable).
Regarding Claim 8, Fenton discloses the apparatus according to claim 1 wherein the harness arrangement includes a belly strap (belly band F) connected to the cage forwardly of a front end of the cage so as to be arranged to be received about a torso of the animal at a location spaced forwardly of hips of the animal (Figure 1).
Regarding Claim 11, Fenton discloses the apparatus according to claim 1 wherein the cage is arranged to surround the male genitalia in a manner that prevents copulation of the animal with another animal (Figure 1).
Regarding Claim 12, Fenton discloses the apparatus according to claim 1 wherein the cage is arranged to surround a scrotal area of the male genitalia (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 0318973) as applied to claim 1 above, and further in view of Chase (US 0484701).
Regarding Claim 2, Fenton discloses the apparatus according to Claim 1.
Fenton fails to disclose the apparatus wherein the cage is formed of mesh material defining an array of openings therein.
However, Chase teaches the apparatus wherein the cage is formed of mesh material defining an array of openings therein (links b2; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage with openings of Fenton with the mesh material of Chase, in order to easily ensure the apparatus is hygienic to prevent infections.
Regarding Claim 3, Fenton discloses the apparatus according to Claim 1.
Fenton fails to disclose the apparatus wherein the one or more openings occupy a greater surface area of the cage than the resilient material of the cage between the one or more openings.
However, Chase teaches the apparatus wherein the one or more openings occupy a greater surface area of the cage than the resilient material of the cage between the one or more openings (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage with openings of Fenton with the openings occupying a greater area than the resilient material as taught by Chase, in order to easily ensure the apparatus is hygienic to prevent infections.
Regarding Claim 4, Fenton discloses the apparatus according to Claim 1.
Fenton fails to disclose the apparatus wherein the cage is elongated in a longitudinal direction between opposing front and rear ends of the cage, the cage including (i) two opposing side edges extending in the longitudinal direction so as to be arranged for abutment against an abdomen of the animal and (ii) a bottom wall extending laterally between the two opposing side edges, the bottom wall including a central portion between the two opposing side edges that is spaced below opposing side edges.
However, Chase teaches the apparatus wherein the cage is elongated in a longitudinal direction between opposing front and rear ends of the cage (Figure 1), the cage including (i) two opposing side edges extending in the longitudinal direction (padding a2) so as to be arranged for abutment against an abdomen of the animal (“said coverings a' and a2 having corresponding connecting portions a3, which serve to hold the sides of frame A together and also form additional contact or bearing against the horse's belly” Col. 1 lines 31-35) and (ii) a bottom wall extending laterally between the two opposing side edges, the bottom wall including a central portion between the two opposing side edges that is spaced below opposing side edges (shown in edited Figure 2 below).

    PNG
    media_image1.png
    221
    344
    media_image1.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage of Fenton, to have two longitudinal sides with a bottom wall as taught by Chase, in order to allow for mobility and comfort to the animal.
Regarding Claim 5, Fenton in view of Chase teaches the apparatus according to Claim 4.
Fenton fails to disclose the apparatus wherein an inner side of the bottom wall is generally concave between the opposing side edges such that the shape of the cage forms part of a cylinder.
However, Chase teaches the apparatus wherein an inner side of the bottom wall is generally concave between the opposing side edges (Figure 1) such that the shape of the cage forms part of a cylinder (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage of Fenton, to have the bottom wall be concave in shape as taught by Chase, in order to allow for mobility and comfort to the animal.
Regarding Claim 6, Fenton in view of Chase teaches the apparatus according to Claim 4.
Fenton fails to disclose the apparatus wherein the cage further includes an end wall connected to the bottom wall at the front end of the cage so as to enclose the front end of the cage.
However, Chase teaches the apparatus wherein the cage further includes an end wall connected to the bottom wall at the front end of the cage so as to enclose the front end of the cage (shown in edited Figure 2 below).

    PNG
    media_image2.png
    221
    344
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage of Fenton to have the end wall of Chase, in order to easily prevent the male animal from mating with the female animal.
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 0318973) as applied to claim 1 above, and further in view of Hammonds (US 2007/0012263).
Regarding Claim 7, Fenton discloses the apparatus according to Claim 1.
Fenton fails to disclose the apparatus wherein the harness arrangement includes a hip strap connected at laterally opposing sides of the cage so as to be arranged to be received about the torso of the animal in proximity to hips of the animal.
However, Hammonds teaches the apparatus wherein the harness arrangement includes a hip strap (waistband 160) connected at laterally opposing sides of the cage so as to be arranged to be received about the torso of the animal in proximity to hips of the animal (Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Fenton, with the hip strap of Hammonds, in order to prevent the cage from slipping out of place, while still providing comfort to the animal.
Regarding Claim 9, Fenton discloses the apparatus according to Claim 1.
Fenton fails to disclose the apparatus wherein the harness arrangement includes a neck strap forming a loop connected to a front end of the cage, the neck strap being arranged to be secured across a chest area and about a neck of the animal.
However, Hammonds teaches the apparatus wherein the harness arrangement includes a neck strap (lower linear strap 40 and collar 110) forming a loop connected to a front end of the cage, the neck strap being arranged to be secured across a chest area and about a neck of the animal (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Fenton, with the neck of Hammonds, in order to prevent the cage from slipping out of place, while still providing comfort to the animal.
Regarding Claim 10, Fenton in view of Hammonds teaches the apparatus according to Claim 9.
Fenton fails to disclose the apparatus wherein the neck strap is elastically stretchable in length.
However, Hammonds teaches the apparatus wherein the neck strap is elastically stretchable in length (“the straps 30, 40 are elastic.” Paragraph [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Fenton, with the elastic neck strap of Hammonds, in order to resize the apparatus to fit a wide variety of animals.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 0318973) in view of Chase (US 0484701) and Hammonds (US 2007/0012263).
Regarding Claim 13, Fenton discloses a protective apparatus for an animal having male genitalia, the apparatus comprising: a harness arrangement securable about a torso of the animal (belly band F); and a cage (guard A) coupled to the harness arrangement; the cage being arranged to at least partially surround the male genitalia of the animal when the harness arrangement is worn about the torso of the animal (Figure 1); the cage including one or more openings (holes a) formed therein and sized to allow passage of bodily fluids therethrough (Figure 2); the cage being formed of a resilient material (i) that is self-supporting so as to be arranged to retain a shape of the cage (“The mat may be made of india-rubber, as this material is impervious to fluids and less liable to injury from the fluids, and is also easily kept clean; but it may be made of leather or fabric” Col. 2 lines 70-74) and (ii) that is resiliently deformable when compressed (rubber is resiliently deformable); a belly strap (belly band F) connected to the cage forwardly of a front end of the cage so as to be arranged to be received about a torso of the animal at a location spaced forwardly of hips of the animal (Figure 1).
Fenton fails to disclose the cage being elongated in a longitudinal direction between opposing front and rear ends of the cage, the cage including (i) two opposing side edges extending in the longitudinal direction so as to be arranged for abutment against an abdomen of the animal, (ii) a bottom wall extending laterally between the two opposing side edges, the bottom wall including a central portion between the two opposing side edges that is spaced below opposing side edges in which the bottom wall has an inner side that is generally concave between the opposing side edges such that the shape of the cage forms part of a cylinder, and (iii) an end wall connected to the bottom wall at the front end of the cage so as to enclose the front end of the cage; the harness arrangement including (i) a hip strap connected at laterally opposing sides of the cage so as to be arranged to be received about the torso of the animal in proximity to hips of the animal, and (iii) a neck strap forming a loop connected to a front end of the cage, the neck strap being arranged to be secured about a neck and across a chest area of the animal.
However, Chase teaches the cage being elongated in a longitudinal direction between opposing front and rear ends of the cage (Figure 1), the cage including (i) two opposing side edges extending in the longitudinal direction (padding a2) so as to be arranged for abutment against an abdomen of the animal (“said coverings a' and a2 having corresponding connecting portions a3, which serve to hold the sides of frame A together and also form additional contact or bearing against the horse's belly” Col. 1 lines 31-35), (ii) a bottom wall extending laterally between the two opposing side edges, the bottom wall including a central portion between the two opposing side edges that is spaced below opposing side edges (shown in edited Figure 2 below) in which the bottom wall has an inner side that is generally concave between the opposing side edges such that the shape of the cage forms part of a cylinder (Figure 1), and (iii) an end wall connected to the bottom wall at the front end of the cage so as to enclose the front end of the cage (shown in edited Figure 2 below).

    PNG
    media_image1.png
    221
    344
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    221
    344
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage of Fenton, with the elongated shape with a bottom wall and end wall as taught by Chase, in order to allow for mobility and comfort to the animal.
Additionally, Hammonds teaches the harness arrangement including (i) a hip strap (waistband 160) connected at laterally opposing sides of the cage so as to be arranged to be received about the torso of the animal in proximity to hips of the animal (Figures 1 and 2), and (iii) a neck strap (lower linear strap 40 and collar 110) forming a loop connected to a front end of the cage, the neck strap being arranged to be secured about a neck and across a chest area of the animal  (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Fenton, with the hip and neck strap of Hammonds, in order to prevent the cage from slipping out of place, while still providing comfort to the animal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (US 2020/0305391), Lin (US 7063046), and Spiller (US 6647928) are considered relevant prior art as they pertain to animal birth control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642     
                                                                                                                                                                                                   /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619